Per Curiam:

The judgment was taken by default. The defendant appeals on the ground that he never was served with the summons and has never appeared in the action. This claim seems to be supported by a preponderance of proof. The defendant has adopted the proper practice in appealing directly to this court. Mun. Ct. Act., § 311; 49 Misc. Rep. 456.
*650The judgment must be held to be invalid, and reversed and complaint dismissed, with costs to appellant.
Present: Gildebsleeve, Giegebich and Eblangeb, JJ.
Judgment reversed and complaint dismissed, with costs to appellant.